          Case 1:21-cv-00175-RC Document 58 Filed 08/17/21 Page 1 of 2




TODD KIM
Assistant Attorney General
Environment & Natural Resources Division
U.S. Department of Justice

MICHAEL S. SAWYER
MICHELLE-ANN C. WILLIAMS
Trial Attorneys, Natural Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 514-5273 (Sawyer)
Telephone: (202) 305-0420 (Williams)
Email: michael.sawyer@usdoj.gov
       michelle-ann.williams@usdoj.gov

Counsel for Federal Defendants

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                               )
 WILDEARTH GUARDIANS, et al.                   )
                                               )
                                                 Case No. 1:21-cv-00175-RC
        Plaintiffs,                            )
                                                 The Honorable Rudolph Contreras
                                               )
                v.                             )
                                               )
 DEBRA HAALAND, in her official                )
 capacity as Secretary of the Interior, et al. )
                                               )
        Federal Defendants.                    )
                                               )

              UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY
                IN SUPPORT OF FEDERAL DEFENDANTS’ MOTION
                 FOR VOLUNTARY REMAND WITHOUT VACATUR

       Federal Defendants Debra Haaland, in her official capacity as Secretary of the Interior, et

al., hereby request an enlargement of time of one week to file a reply in support of their Motion

for Voluntary Remand Without Vacatur, ECF No. 43. The current deadline for Federal

Defendants’ to file such a reply is August 20, 2021 and this requested extension would make
           Case 1:21-cv-00175-RC Document 58 Filed 08/17/21 Page 2 of 2




Federal Defendants’ response due August 27, 2021. Undersigned counsel has conferred with

counsel for all other parties, who indicate that the requested enlargement of time is unopposed.

         In support of this motion, the undersigned counsel states that he needs additional time to

draft the reply in light of obligations in other matters, including a court hearing on August 17 and

other briefing deadlines on August 20 and August 24.

         Accordingly, Federal Defendants respectfully ask the Court to enter an order enlarging by

one week the time for Federal Defendants’ to file a reply in support of their Motion for

Voluntary Remand Without Vacatur, ECF No. 43, as set forth in the accompanying proposed

order.

         Respectfully submitted this 17th day of August, 2021.

                                                      TODD KIM
                                                      Assistant Attorney General
                                                      Environment & Natural Resources Division
                                                      U.S. Department of Justice

                                                      /s/ Michael S. Sawyer
                                                      MICHAEL S. SAWYER
                                                      MICHELLE-ANN C. WILLIAMS
                                                      Trial Attorneys, Natural Resources Section
                                                      Ben Franklin Station, P.O. Box 7611
                                                      Washington, D.C. 20044-7611
                                                      Telephone:      (202) 514-5273 (Sawyer)
                                                      Telephone:      (202) 305-0420 (Williams)
                                                      Fax:            (202) 305-0506
                                                      Email: michael.sawyer@usdoj.gov
                                                             michelle-ann.williams@usdoj.gov

                                                      Counsel for Federal Defendants




                                                  2
